Citation Nr: 1106860	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-05 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Huntington, 
West Virginia, which denied the Veteran service connection for a 
low back disability, claimed as degenerative disc disease and 
degenerative joint disease.  

The Veteran testified before a Decision Review Officer at the RO 
in May 2007.  Subsequently, the Veteran testified before the 
undersigned Acting Veterans Law Judge at a Travel Board hearing 
in June 2009.  Transcripts of these proceedings are associated 
with the claims file.  

This appeal was initially presented to the Board in September 
2009, at which time the Board reopened the Veteran's service 
connection claim for a low back disability, and denied it on the 
merits.  The Veteran subsequently appealed this determination to 
the U.S. Court of Appeals for Veterans Claims (Court).  Within a 
July 2010 order, the Court granted a June 2010 Joint Motion for 
Remand which vacated the Board's denial of service connection, 
and remanded that issue back to the Board for further 
consideration.  This action had no effect on the issue of 
entitlement to service connection for a left eye disability, 
remanded by the Board in September 2009.  


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran had a pre-existing 
low back disorder at the time of his entry into active service.  

2.  The Veteran's low back disorder, which existed prior to 
service, did not increase in severity or become permanently 
worsened during active military service.  


CONCLUSION OF LAW

The presumption that the Veteran was of sound condition upon 
entry into service has been rebutted by clear and unmistakable 
evidence, and service connection for a low back disorder, claimed 
as degenerative disc disease of the lumbosacral spine, is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a low back disorder, 
claimed as degenerative disc disease and/or degenerative joint 
disease of the lumbosacral spine.  Specifically, he claims that 
he had a pre-existing back disorder upon entrance to military 
service and that this pre-existing condition was aggravated by 
his military service.        

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

For purposes of service connection pursuant to § 1110, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1112.  

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Factual Background

In the present case, a pre-existing low back disability was 
clearly noted on the Veteran's August 1965 pre-service induction 
examination.  Specifically, a prior history was noted of a back 
condition, consisting of a pulled muscle in the back in 1962.  
Since the 1962 injury, the Veteran reported experiencing 
occasional pain following initial diagnosis and treatment, but 
this occasional pain was not considered disabling.  On physical 
examination for military service, slight scoliosis was observed, 
again not otherwise disabling.  The Veteran's back was considered 
to be mildly symptomatic, likely due to a non-disabling case of 
probable myofascitis.  The final impression was of an abnormality 
of the spine.  On his concurrent report of medical history, the 
Veteran gave a history of having spent time in the hospital due 
to a back condition, and noted he had worn a back brace or back 
support in the past.  However, the Veteran was found fit for 
military service and was accepted for the same.  

Also of record in the Veteran's service treatment records is a 
December 1961 report from a private hospital, Logan General 
Hospital, regarding a 5 day admission for a 3-week history of low 
back pain in December 1961.  No precipitating back injury was 
noted.  On physical examination, his spine was normal in 
appearance, with pain noted on range of motion.  X-rays 
demonstrated a right scoliosis but were otherwise within normal 
limits.  He was admitted for pelvic traction and other 
conservative treatment, with positive results.  The final 
impression was of a myofascial tear of the left L5 transverse 
process.  

Following entrance into service, the Veteran first reported back 
pain in January 1966, when he sought treatment during basic 
training.  Non-radiating low back pain of the lumbosacral region 
was reported by the Veteran over several days.  On physical 
examination, he was tender across the lumbosacral spine.  Range 
of motion was full, but with pain again reported.  No deformity 
was observed.  His deep tendon reflexes were equal bilaterally.  
The impression was of a lumbosacral strain, and he was given 
medication.  In the orthopedic clinic, the Veteran was noted to 
be negative on straight leg raising testing, and no spasm was 
observed on motion.  No neurological deficits were observed.  An 
X-ray of the low back reflected loss of the normal lordosis, with 
resultant straightening of the spine.  Spondylosis of the pars 
interarticularis of L5 with Grade 1 spondylolisthesis was also 
observed.  The assessment was of no organic orthopedic pathology.  
He was given light duty, heat treatment, and medication.  

In July 1967, the Veteran again reported low back pain, 
accompanied by a burning sensation on urination.  A prior history 
of kidney infection was noted.  He was given antibiotics.  The 
record does not reflect follow-up treatment for a low back 
disability.  On examination for service separation in September 
1967, no abnormality of the spine was noted.  

Post-service private treatment records indicate the Veteran was 
seen by a private physician in August 1989 for low back pain.  A 
history of back pain since childhood was noted, with increased 
symptomatology in the past six months.  On physical examination 
range of motion was good, but tenderness was reported in the 
lower extremities.  X-rays indicated a bilateral defect of the 
pars interarticularis.  A spondylolisthesis at L5-S1 was 
diagnosed.  Physical therapy was recommended.  

The Veteran next underwent two private examinations in May and 
June 1990, in conjunction with a claim for VA benefits.  On those 
occasions, he reported severe low back pain, radiating into his 
right lower extremity.  He was diagnosed with spondylolisthesis 
of the lumbosacral spine, and lumbar radicular syndrome.  

Treatment records were also received from S.R.S., M.D., a private 
physician who treated the Veteran beginning in approximately 1987 
for a variety of ailments.  In July 1989, the Veteran reported 
sudden onset of low back pain in the center of his back following 
bending over to pick up a shoe.  He stated that while he had 
previously experienced pain in the right low back, this pain was 
different in that it was in the center.  The impression was of a 
chronic lumbosacral strain with spondylosis at L5-S1.  

On VA examination in August 1990, the Veteran gave a history of 
back pain since childhood, worsening recently.  He denied any 
history of spinal surgery, but occasionally he used an orthopedic 
back band for support.  He also used pain medication for his low 
back pain.  Examination of the back reflected limitation of 
motion, and straight leg raising was positive on the right.  The 
final diagnosis was of a lumbar strain with lumbar disc disease.  

The Veteran submitted an April 1992 examination report and 
opinion from a private physician, P.A.S., M.D.  Dr. P.A.S. stated 
that while the Veteran had a congenital back problem, this 
disability was aggravated during military service.  Regarding his 
current disability, Dr. P.A.S. indicated the Veteran had a 
chronic lumbosacral strain with Grade 1 spondylolisthesis of the 
L5-S1.  

In an April 1994 statement, the Veteran's wife wrote that she 
knew him prior to service and married him shortly after service 
separation.  Prior to his military service, the Veteran did not 
report any disability of the low back, but after returning from 
service, he reported recurrent low back pain which gradually 
worsened over the years.  This disability affected his ability to 
both work and perform normal activities.  

A November 2005 letter was received from the Veteran's private 
physician, L.K., M.D., indicating the Veteran had recent 
reconstructive surgery of the lumbosacral spine for 
spondylolisthesis at L5-S1.  According to the Veteran's report, 
he reported significant low back pain during military service, 
and was seen for the same.  Prior to service, "he did not have 
symptoms in his back", according to the Veteran's own report.  
Thus, in Dr. L.K.'s opinion, the Veteran's low back disability 
was "more than likely present to a lesser degree while in the 
service" and this disability was "aggravated to a significant 
degree" therein.  Dr. L.K.'s treatment records indicate he first 
treated the Veteran in July 1995.  In a May 2006 letter from Dr. 
L.K., the doctor again confirmed a current disability of the 
lumbosacral spine, diagnosed as spondylolisthesis.  The doctor 
also noted that the Veteran had isthmic spondylolisthesis which 
predated service, but this low back disability was 
"significantly aggravated by his time in the service."  

The Veteran was afforded a May 2006 VA medical examination to 
determine the etiology of his current low back disability.  His 
claims file was reviewed in conjunction with the examination.  
The examiner noted the Veteran's in-service complaints of low 
back pain, as well as his post-service complaints beginning in 
approximately 1988.  After reviewing the medical record and 
examining the Veteran, the VA physician confirmed degenerative 
disc disease of the Veteran's lumbosacral spine.  However, the 
examiner found no evidence of aggravation of the Veteran's 
congenital low back disability during military service; while the 
Veteran did report low back pain during service, no disability of 
the low back was noted on service separation.  Moreover, 
following service separation, the Veteran did not report or seek 
treatment for low back pain for many years, until the late 
1980's.  Based on these findings, the examiner concluded the 
Veteran did not experience permanent aggravation of his low back 
disability during military service.  

Another VA examination was afforded the Veteran in November 2006.  
His claims file, including his service treatment records, were 
again reviewed by the examiner, a VA physician.  His low back 
disability was again noted to have had its onset during 
childhood, prior to military service.  On physical examination, 
the Veteran continued to experience significant low back pain, 
with radiculopathy into the lower extremities.  X-rays of the 
lumbosacral spine confirmed a moderate compression fracture at 
L2, and status post-fusion at L1 and L5-S1.  After physically 
examining the Veteran and reviewing the medical record, the VA 
physician found no evidence of permanent aggravation during 
military service.  The examiner noted a back disability was not 
noted on service separation examination, and the Veteran was able 
to work for many years following service without complaints of 
significant back pain.  Thus, due to this lengthy interval of 
time and the lack of findings noted on service separation, it was 
less likely than not the Veteran's pre-existing low back 
disability was aggravated during military service.  

Analysis

As an initial matter, the Board finds the presumption of 
soundness does not apply in the instant case.  As above, a pre-
existing low back disability was clearly noted on the Veteran's 
August 1965 pre-service induction examination.  The Veteran 
specifically acknowledged prior hospitalization for a low back 
strain, and a record of that treatment was received into the 
service treatment records.  On examination for service entrance, 
scoliosis of the spine and probable myofascitis were observed; 
however, these disabilities were not considered disabling.  As a 
pre-existing low back disability was noted on service entrance 
examination, the presumption of soundness does not apply.  See 
38 U.S.C.A. § 1111.    

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim for service connection based on 
aggravation of a pre-existing low back disorder.  As noted above, 
the Veteran's pre-existing low back disability was clearly 
established at the time of service entrance, and was noted as 
such on his service entrance examination.  Thus, the presumption 
of soundness does not apply.  38 U.S.C.A. § 1111.  Moreover, his 
pre-service medical treatment records for his low back disorder 
have been obtained.  On review of the medical history and 
physical examination of the Veteran, two separate VA physicians 
concluded in 2007 that the Veteran's pre-existing low back 
disorder was not aggravated by active military service.  Both 
physicians noted that while the Veteran reported low back pain 
during military service, no low back disability was noted on his 
service separation examination, and he did not seek medical 
treatment for his back for many years thereafter.  Such a lengthy 
period without evidence of pertinent diagnosis or treatment may 
be considered as evidence weighing against a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether an 
injury or a disease was incurred in or aggravated by service and 
resulted in any chronic or persistent disability).  Thus, because 
the evidence does not indicate an increase in disability for this 
disorder in excess of that attributable to the natural progress 
of the disease, the Board also finds that the presumption of 
aggravation does not apply.  38 U.S.C.A. § 1153.  

In support of his claim, the Veteran has submitted the 
aforementioned November 2005 and May 2006 letters from his 
private physician, Dr. L.K., and the April 1992 letter from Dr. 
P.A.S.  "It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches . . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the [BVA 
as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

Regarding these private opinions, the Board notes that while Drs. 
P.A.S. and L.K. appear to be credible and competent medical 
experts, their opinions are only as good as medical history upon 
which they are based.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005).  

In the present case, the Board observes that in the November 2005 
letter, Dr. L.K. writes "[The Veteran] states that prior to 
entering the armed services, he did not have symptoms in his back 
and since then, he has had persistent symptoms."  The Veteran's 
medical history as reported to his private physician contradicts 
his August 1965 service entrance examination, which clearly noted 
his back was "mildly symptomatic", with pain reported since the 
early 1960's, prior to service.  This medical history also 
contradicts the Veteran's later statements to VA; within a March 
1992 statement, the Veteran wrote, "I told the military doctors 
[at service entrance] that I had a lot of problems with my back, 
low back pain."  That same month, the Veteran also stated he 
wore a back brace prior to service.  Additionally, according to 
an August 1989 letter from B.S.S., M.D., the Veteran at that time 
reported a history of pain in the lumbar area "since 
childhood."  As Dr. L.K.'s November 2005 opinion was premised on 
a demonstrably inaccurate factual history, that the Veteran's 
pre-existing low back disability was not symptomatic prior to 
service, the Board gives it little probative value in considering 
the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458 at 461 
(1993).  

In a subsequent May 2006 letter, Dr. L.K. reports that while the 
Veteran's spondylolisthesis "pre-dated [the Veteran's] service 
time", it was "markedly aggravated by the vigorous activities" 
therein.  However, Dr. L.K.'s records indicate he first began to 
treat the Veteran in 1995, over 25 years after service 
separation, and did not state he had reviewed the Veteran's 
service treatment records or any past treatment records.  
Therefore, Dr. L.K.'s opinion is essentially speculation 
regarding the Veteran's levels of disability at the time of 
service entrance and separation, as there is no indication he had 
the opportunity to review pre-service medical treatment records 
to determine either the Veteran's pre-service level of low back 
impairment, nor his in-service aggravation, if any.  

Likewise, Dr. P.A.S. stated he saw the Veteran in April 1992, the 
same month he authored his opinion letter, and did not indicate 
either a prior treatment history or review of medical evidence 
contemporaneous to the Veteran's military service period.  While 
Dr. P.A.S. conceded that the Veteran had a pre-existing low back 
disability at service entrance, he did not provide any basis for 
his finding of aggravation during military service.  At no point 
did Dr. P.A.S. state he had reviewed the Veteran's service 
treatment records or other pre-service evidence to determine the 
Veteran's baseline low back disability at the time he entered 
military service; therefore, Dr. P.A.S. had no factual foundation 
to determine the Veteran's low back disability was in fact 
aggravated during military service.  As already noted above, the 
Veteran's own statements regarding his degree of low back 
impairment prior to service are inconsistent, and thus any 
medical conclusion based on such statements is likewise of little 
probative value.  In contrast, both VA medical opinions reflected 
review of the service treatment records, noted the lack of 
medical findings on the Veteran's service separation examination, 
and noted the significant amount of time between the Veteran's 
separation from military service and the first documented 
complaints of back pain.  For this reason, the Board assigns 
little probative weigh to the April 1992 and May 2006 letters and 
medical opinions.  

The Veteran himself, as well as his spouse, have alleged that his 
low back disorder was aggravated during military service and 
gradually increased in symptomatology since his discharge from 
military service.  However, where lay statements are "vague" or 
"inconsistent with the evidence as a whole," they may be 
discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 
(Fed. Cir. 2010).  In the present case, the Veteran's and his 
wife's statements of aggravation of his low back disability 
during military service are vague, in that they have reported an 
increase in his low back pain during and following military 
service but have not cited to any specific incidents which would 
support this allegation.  These statements are also inconsistent 
with the evidence as a whole as the earliest documented complaint 
of back pain after service is an August 1989 private treatment 
report wherein the Veteran reported a history of back pain since 
childhood with increased symptomatology in the past six months.  
Accordingly, the lay statements concerning the aggravation of the 
Veteran's low back disorder during military service do not 
constitute competent or credible medical evidence.  

In conclusion, the Board finds the Veteran's service connection 
claim based on aggravation of his pre-existing low back 
disability during military service must be denied.  As the 
preponderance of the evidence is against the Veteran's claim for 
service connection, the benefit-of- the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 
49, 55-57 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in May 2005 and April 2006.  Specifically, the April 2006 
letter provided him with the general criteria for the assignment 
of an effective date and initial rating.  Moreover, the record 
shows that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).     

Regarding applications to reopen previously and finally denied 
service connection claims, the Board acknowledges that specific 
notification requirements must be met by VA prior to adjudicating 
such claims. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, in so much as VA may have failed to meet such 
requirements in its notice letters to the Veteran, such failure 
is rendered harmless by the Board's September 2009 decision which 
found that new and material evidence had been submitted and 
reopened the Veteran's claim for consideration on the merits.

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examinations on several 
occasions, most recently in November 2007.  The Veteran has 
reported receiving Social Security Disability benefits, and thus 
VA is required to obtain the Social Security Administration 
records associated therein.  See Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Review of the record indicates such records were 
submitted by the Veteran himself, and these records appear to be 
complete.  Further remand for this purpose is not required.  In 
June 2009, the Veteran and his wife were afforded the opportunity 
to testify before the undersigned Veterans Law Judge at a Travel 
Board hearing.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence not 
yet received.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection based on aggravation of a pre-existing low 
back disability is denied.  




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


